conclusion of the hearing, the panel recommended that the imposition of
                discipline be postponed until Whittemore's appeal of his criminal matter,
                currently pending in the Ninth Circuit Court of Appeals, is concluded.   See
                SCR 111(8) ("The panel may, for good cause, postpone the proceeding until
                all appeals from the conviction have been concluded."). The panel also
                recommended that Whittemore's temporary suspension, previously
                imposed by this court, be lifted pending the conclusion of his criminal
                appeal. The parties appear to agree that service of the panel's
                recommendation and decision occurred on January 31, 2014, the same day
                it was filed with the State Bar,
                            On March 4, 2014, the record of the disciplinary proceedings
                was filed in this court. Whittemore filed a motion to dismiss the instant
                matter for lack of jurisdiction.' Whittemore argues that this matter is
                governed by SCR 105(3)(a), which provides that where a recommendation
                from a disciplinary panel does not contemplate public reprimand,
                suspension, or disbarment, then "No the extent not inconsistent with
                these rules, an appeal from a decision of a hearing panel shall be treated
                as would an appeal from a civil judgment of a district court and is
                governed by the Nevada Rules of Appellate Procedure." To initiate an
                appeal from a civil judgment, Whittemore contends, the Nevada Rules of
                Appellate Procedure require the appealing party to file a notice of appeal
                with the district court or, in the instant matter, with the disciplinary
                panel. Because the State Bar never filed a notice of appeal, Whittemore



                      "The parties have also briefed the matter as allowed under SCR
                105(3).



SUPREME COURT
       OF
    NEVADA
                                                     2
«» 1947A    e
                   argues that this court lacks jurisdiction to review this matter and the
                   disciplinary panel's recommendation and decision is "final and effective."
                                  The State Bar argues that this matter is subject to our
                   automatic review, under SCR 105(3)(b), wherein our review is "commenced
                   by bar counsel forwarding the record of the hearing panel proceedings to
                   the court within 30 days of entry of the decision." We agree with the State
                   Bar. 2
                                  Under SCR 105(3)(b), a disciplinary panel's recommendation
                   of suspension subjects that recommendation to our automatic review.
                   Although the panel did not recommend suspension, its recommendation
                   that Whittemore's temporary suspension be lifted likewise brings the
                   decision under our automatic review. See SCR 111(7) (providing that "[f]or
                   good cause, the court may set aside its order" of temporary suspension
                   (emphases added)); cf. In re Kenick, 100 Nev. 273, 275, 680 P.2d 972, 974
                   (1984) (stating that "any order of suspension or disbarment may only be
                   made by this court"). Additionally, the panel's decision to postpone the
                   disciplinary proceedings until Whittemore's criminal appeal is resolved
                   also subjects the decision to our automatic review. SCR 111(8) states that
                   a "panel may, for good cause, postpone the [disciplinary] proceeding until
                   all appeals from the conviction have been concluded." The panel's good-
                   cause determination is subject to this court's review; to proceed otherwise


                            2 Contrary
                                     to Whittemore's contention, the record of the disciplinary
                   proceedings was timely filed by the State Bar. Although not formally filed
                   in this court until March 4, 2014, the record was received for filing, via our
                   electronic filing system, on February 27, 2014, within 30 days of January
                   31, 2014, the date the panel's recommendation and decision was filed with
                   the State Bar. See NEFCR 8(a).



SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    ce.
                would be inconsistent with this portion of SCR 111. Accordingly, we deny
                Whittemore's motion to dismiss this matter, and we will proceed to review
                the panel's recommendation and decision.
                            This court's automatic review of a disciplinary panel's findings
                and recommendations is de novo. SCR 105(3)(b); In re Stuhff, 108 Nev.
                629, 633, 837 P.2d 853, 855 (1992). "Although the recommendations of the
                disciplinary panel are persuasive, this court is not bound by the panel's
                findings and recommendation, and must examine the record anew and
                exercise independent judgment."      In re Discipline of Schaefer, 117 Nev.
                496, 515, 25 P.3d 191, 204 (2001).
                            After review of the record, we reject the disciplinary panel's
                recommendation that Whittemore's temporary suspension be lifted while
                his criminal appeal is pending. A temporary suspension imposed under
                SCR 111 remains in effect until formal disciplinary proceedings are
                completed or until it is lifted by order of this court.    See SCR 111(7).
                Whittemore was already afforded the opportunity to show cause for this
                court to set aside his temporary suspension, and he failed to meet his
                burden.   See In re Discipline of Whittemore,    Docket No. 64154 (Order
                Denying Petition for Reinstatement, November 13, 2013). Our decision to
                deny Whittemore's petition to set aside his temporary suspension was
                made after careful consideration of the facts as presented to us by
                Whittemore and the State Bar and of the law pertaining to the lifting of
                temporary suspensions. There has been no significant occurrence between
                the filing of our order denying reinstatement and the conclusion of the
                disciplinary proceedings that would cause us to now rethink our position.
                            The panel's finding of good cause to postpone the disciplinary
                proceedings was specifically based on United States District Court Judge

SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                    Hicks's December 31, 2013, order in Whittemore's criminal matter
                    allowing Whittemore to stay out of prison pending the resolution of his
                    criminal appeal. Recently, it came to this court's attention that Judge
                    Hicks had entered an order directing Whittemore to report to prison in
                    August 2014, regardless of whether his criminal appeal has been resolved.
                    Based on this, the court ordered both parties to file status reports
                    indicating if and how Judge Hicks's most recent order affects the party's
                    positions in the instant matter. Both parties timely responded and each
                    attached, as Exhibit 1 to their status reports, a copy of Judge Hicks's June
                    5, 2014, order directing Whittemore to report to prison.
                                   After review of the record, including the parties' status reports
                    and Whittemore's response, we reject the panel's finding of good cause and
                    its recommendation that the disciplinary proceedings be postponed
                    pending the resolution of Whittemore's criminal appeal. We again refer
                    this matter to the same panel of the Northern Nevada Disciplinary Board
                    for the initiation of formal disciplinary proceedings in which the sole issue
                    to be determined is the extent of discipline to be imposed. SCR 111(7), (8).
                    We reiterate the mandate of SCR 111(5), which states that "[a] certified
                    copy of proof of a conviction is conclusive evidence of the commission of the
                    crime stated in it in any disciplinary proceeding instituted against an
                    attorney based on the conviction." (Emphasis added). The SCR 111
                    proceeding is not the proper forum for relitigating the underlying criminal
                    conviction in the instant matter. 3



                          3 This
                               is our final disposition of this matter. Any new proceedings
                    concerning Whittemore shall be docketed under a new docket number.
                    Whittemore's motion to expedite the decision of this matter is granted in
                                                                    continued on next page. .

SUPREME COURT
       OF
    NEVADA
                                                             5
(0) 1907A atEe)(0
                             It is so ORDERED. 4




                                           J.
                Cherry                                  Saitta




                cc: Thomas Susich, Chair, Northern Nevada Disciplinary Board
                      David A. Clark, Bar Counsel
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Bradley Drendel & Jeanney
                      Echeverria Law Office
                      Perry Thompson, Admissions Office, United States Supreme Court




                . . . continued

                that this court has resolved this matter as expeditiously as its docket
                allowed.

                      4The  Honorable Ron Parraguirre, Justice, has voluntarily recused
                himself in this matter.



SUPREME COURT
         OF
      NEVADA
                                                   6
(0) I 947A
                HARDESTY, J., concurring in part and dissenting in part:
                            I concur in the majority's decision to deny Whittemore's
                motion to dismiss for lack of jurisdiction and in its determination to again
                refer the matter to the panel of the Northern Nevada Disciplinary Board
                to recommend discipline, if any. However, for the reasons expressed in my
                dissent to this court's November 13, 2013, Order Denying Petition for
                Reinstatement in Docket No. 64154, the reasons discussed on pages 23-43
                of Whittemore's answering brief, and the reasons expressed by the
                disciplinary panel in support of its recommendation, I would lift
                Whittemore's temporary suspension and allow him to practice law, subject
                to the stated limitations, pending final disposition of the disciplinary
                proceedings or further order of this court. Accordingly, I dissent from that
                part of the majority's decision rejecting the recommendation to lift
                Whittemore's temporary suspension.




                                                                 titA2N
                                                   Hardesty




SUPREME COURT
        OF
     NEVADA


(0) 1947A